Investor Presentation Data as of March 31, 2012 Ticker Symbol: FULT (NASDAQ) §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward-looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation, other than as required by law, to update or revise any forward-looking statements whether as a result of new information, future events or otherwise. §Many factors could affect future financial results including, without limitation: the impact of adverse changes in the economy and real estate markets; increases in non-performing assets which may reduce the level of earning assets and require the Corporation to increase the allowance for credit losses, charge-off loans and incur elevated collection and carrying costs related to such non-performing assets; acquisition and growth strategies; market risk; changes or adverse developments in political or regulatory conditions; a disruption in, or abnormal functioning of, credit and other markets, including the lack of or reduced access to markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of, or methodology for determining, FDIC deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and other income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; relative balances of risk-sensitive assets to risk-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. §For a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statements 2 Presentation Outline §About Us §Our Strategy §Q1/12 Overview §Capital §Growth §Financial Performance §Supplemental Information 3 About Us(as of 3/31/12) §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §265 community banking offices §Asset size:$16.5billion §3,800 team members §Market capitalization:$ 2.1 billion §Book value per common share: $ 10.10 §Tangible book value per common share: $ 7.38 §Shares outstanding: 200.4 million 4 A Valuable Geographic Franchise 5 Superior Customer Experience WE WILL CARE, LISTEN, UNDERSTAND, AND DELIVER 6 “Listening is Just The Beginning” COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING 7 §Top 3 Box Satisfaction: 84% §Delivery on our Promise Top 3 Box 85% *Survey Sample Size:4,897 customers Retail Customer Satisfaction* 8 §2011 Excellence Awards in Middle Market Banking §Fulton Bank (2 categories) §Overall Satisfaction in Banking §Treasury Management §National and Regional Winner §Criteria: $10 - 500 million in sales §Nearly 11,500 Business Interviews Greenwich Associates 9 §Corporate Culture §Customer Commitment §Team-Based Relationship Management §Branch Manager Empowerment §Reputation §Brand Key Resources 10 §Diluted EPS increased 24% §Improved ROA §Decreasing Provision §Core Household Growth §Net Interest Margin Expansion §Steady Growth in Other Income §Good Expense Control §Rising Cash Dividend 2011: A Year of Progress 11 §Diluted EPS of 19 cents / up 5.6% LQ and up 11.8% over Q1/11 §Improved ROA §Non-interest income up due to strong residential mortgage business §Expanded net interest margin §Growth in new households §Dividend yield of approximately 2.7% 2012 : Off To A Good Start 12 Capital Adequacy(3/31/12) 13 Deploying Capital §Current Uses §Support organic growth §New branches §Increase our cash dividend §Potential Uses §Acquisitions with right opportunities §Stock repurchase 14 §Striving to be the Bank of Choice for Small Businesses in our Markets §Branch Manager the “portal” for Team Expertise §Maintaining Appropriate Mix to Maximize Net Interest Margin Deposit Growth 15 §Retail Households §Year-end 2010 households:243,125 §Year-end 2011 households:243,292 §Commercial Households §Year-end 2010 households:64,832 §Year-end 2011 households:67,382 §Net Household Lift:2,717 2011 Sales Results 16 §Retention of Profitable Relationships a Priority §Manage and Mitigate Credit Risk §Prudent Underwriting §Leverage Market Opportunities for New Business §Leveling off of Construction Book Loan Growth 17 Construction Exposure ($ in millions) Construction Loans / Total Loans 10.5% 8.2% 6.7% 5.1% 5.4% 18 (23%) (18%) (23%) 5% §56 relationships with commitments to lend $20 million or more §Maximum individual commitment: $33 million §Maximum commitment to any builder/developer: $25 million §Maximum commitment to any one development project: $15 million §Average commercial lending relationship size is §Loans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans(3/31/12) 19 Commercial Loans by Industry(03/31/12) 20 Non-Interest Income Growth §Fulton Mortgage Company §Significant Contributor to our Growth in Non-Interest Income §Expand Origination Staff §Leverage Our Reputation as a Mortgage Lender §Fulton Financial Advisors($4.0 billion A.U.M.) §Brokerage Production Mix (non-recurring / recurring) §Referrals from Commercial Bank §Team Market Development 21 §Current and Projected Lean Process Improvement Savings §In-Market Branch Consolidation §Appropriate Staffing Levels §Leverage Electronic Capabilities §Manage Higher Regulatory / Compliance Costs Expense Control 22 §Completed 334 Lean initiatives §Result: $ 4.5 million in savings §Benefits seen 2012 and beyond 2011 Lean Improvement Results 23 §Continuation of Longstanding Fiserv Relationship §360 Degree View of Customer Relationship §Improve Consultative Sales Process §Higher Household Penetration / Revenue §Implementation Over 2-Year Timeframe §Strategy Implementation / Care, Listen, Understand and Deliver Core Platform Upgrade 24 §Lower Provision §Relationship Protection and Enhancement §Earning Asset Growth §Core Household Growth §Expand Net Interest Margin §Growth in Non-Interest Income §Expense Control EPS Growth 25 Details of Financial Performance Income Statement Summary 27 International Bancshares Corp. People’s United Financial, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corporation TCF Financial Corporation UMB Financial Corporation Valley National Bancorp Webster Financial Corporation *Fulton’s peer group as of March 31, 2012 Associated Banc-Corp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares, Inc. Cullen / Frost Bankers, Inc. First Horizon National
